Filed 1/23/14 In re J.B. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re J.B., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                                          A137871

         Plaintiff and Respondent,                                   (San Francisco City & County
v.                                                                   Super. Ct. No. JW 12-6436)
J.B.,
         Defendant and Appellant.


         Appellant J.B. (minor) was found to have committed felony false imprisonment on
evidence he and three other young men surrounded and tripped a man. The victim, who
did not speak English, did not understand what the young men said in the course of the
incident, and he was unable to identify any particular action by the minor, other than his
participation in the initial surrounding. The minor contends there was not sufficient
evidence to support a finding he committed felony false imprisonment because it was not
shown that he personally used “violence,” as that term is defined in the law of false
imprisonment. We agree and order an appropriate modification of the dispositional
order.
                                               I. BACKGROUND
         In a petition filed pursuant to Welfare and Institutions Code section 602,
subdivision (a) on December 5, 2012, the minor was alleged to have committed
attempted second degree robbery (Pen. Code, § 212.5, subd. (c)), assault by means of
force likely to cause great bodily injury (Pen. Code, § 245, subd. (a)(4)), and false
imprisonment by means of force and violence (Pen. Code, § 236). Following a contested
jurisdictional hearing, the juvenile court found not true the allegations of attempted
robbery and assault, but it found true the allegation of false imprisonment by means of
force and violence. The minor was held to be a ward of the court and released to the
custody of his mother.
       The victim, who did not speak English, testified through an interpreter. He said he
was walking up the Broadway sidewalk stairs in San Francisco around 2:30 p.m. when he
saw four young men running downhill toward him. All four appeared to be under 20
years old. Three were African-Americans, while one appeared to be of a different race.
When the four met up with him, one or two of them addressed him loudly in English,
which he could not understand. Although afraid the four intended to rob him, the victim
attempted to ignore them and continue up the stairs. At that point, the young men
surrounded him, two standing on each side, and pressed against him, attempting to block
his progress. As the victim tried to move forward, one of the four young men stuck out a
leg and tripped him. While the victim was on the ground, they “kind of like pressed
against me and tried to get something from me,” while pulling on his arms as well.
Before they were able to take anything, he stood up and ran away. As two of the four
chased him, he fell down again. He then spotted the driver of a delivery truck and began
yelling for help. When the two pursuers realized the victim had attracted attention, they
turned back, and all four ran away. The victim was very frightened during the course of
the incident and took only a “quick look” at the four. Because they “looked pretty much
alike” to him, he could not say which of them performed any particular act.
       The minor and two others were later arrested on a city bus. Police officers
testified about two separate incidents the same afternoon that appear to have involved the
same four individuals. In both, the four ran toward persons in a threatening manner
before turning away. In addition, the four stole a cell phone from a female victim that




                                              2
day, but the testifying officer provided no details of the crime, other than that the cell
phone was found in the possession of one of the young men.1
                                     II. DISCUSSION
       The minor contends the evidence was insufficient to support a finding he
committed either misdemeanor or felony false imprisonment.
       “Our review of the minors’ substantial evidence claim is governed by the same
standard applicable to adult criminal cases. [Citation.] ‘In reviewing the sufficiency of
the evidence, we must determine “whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” [Citation.]’ [Citation.] ‘ “[O]ur role
on appeal is a limited one.” [Citation.] Under the substantial evidence rule, we must
presume in support of the judgment the existence of every fact that the trier of fact could
reasonably have deduced from the evidence. [Citation.] Thus, if the circumstances
reasonably justify the trier of fact’s findings, the opinion of the reviewing court that the
circumstances might also reasonably be reconciled with a contrary finding does not
warrant reversal of the judgment.’ ” (In re V.V. (2011) 51 Cal. 4th 1020, 1026.)
       “ ‘False imprisonment is the unlawful violation of the personal liberty of another.’
[Citation.] False imprisonment is a felony if ‘effected by violence, menace, fraud, or
deceit . . . .’ [Citations.] ‘ “Force is an element of both felony and misdemeanor false
imprisonment. Misdemeanor false imprisonment becomes a felony only where the force
used is greater than that reasonably necessary to effect the restraint. In such
circumstances the force is defined as ‘violence’ with the false imprisonment effected by
such violence a felony.” [Citation.]’ [Citation.] False imprisonment does not require
‘confinement in some type of enclosed space.’ ” (People v. Dominguez (2010)
180 Cal. App. 4th 1351, 1356–1357.)




       1
        The testifying officer characterized the theft as a “robbery,” but he did not supply
any information to support that characterization.


                                              3
       There was sufficient evidence to support a finding the minor committed
misdemeanor false imprisonment, which requires the use of force to restrain another.
“ ‘[T]he essential element of false imprisonment is restraint of the person. Any exercise
of express or implied force which compels another person to remain where he does not
wish to remain, or to go where he does not wish to go, is false imprisonment.’ ” (People
v. Dominguez, supra, 180 Cal.App.4th at p. 1360.) As the victim testified, all four young
men surrounded him on the stairs, impeding his progress. The minor argues the evidence
did not establish that the young men’s conduct “prevented [the victim] from proceeding.”
To the contrary, he testified they “kind of, like, block me or stop me from continue [sic]
to walk.” In any event, it was not necessary that the young men have arrested all motion.
There was sufficient evidence for the juvenile court to conclude they intended to and did
restrain the victim.
       We find no substantial evidence to support a finding the minor committed felony
false imprisonment, however, because there was no evidence that he personally took any
additional action. The Attorney General argues “[a]ppellant and his companions used
force greater than reasonably necessary to effect [the victim’s] restraint when they tripped
him, held him down, and pulled his arm.” We assume some or all of these activities
would be sufficient to support a finding of the additional force necessary for a finding of
violence, but only one of the young men tripped the victim, only two pursued him, and
the victim was unable to say how many held him down or pulled his arm. In the absence
of testimony that it was the minor who did some or all of these additional acts, he cannot
be found directly responsible for them.2
       The Attorney General argues the minor could be found to have committed felony
false imprisonment on a theory of aiding and abetting the additional acts described above.


       2
         In finding the minor had committed a felony, the juvenile court said only:
“There was violence; [the victim] was pushed down twice. He was held.” In fact, the
victim was tripped only once. There was no testimony the second fall resulted from
contact with the young men. More important, as discussed above, there was no evidence
it was the minor who tripped the victim or held him down.


                                             4
“An accomplice is someone subject to prosecution for the charged crimes by reason of
aiding and abetting or being a member of a conspiracy to commit the charged crimes.
[Citations.] ‘ “An accomplice must have ‘ “guilty knowledge and intent with regard to
the commission of the crime.” ’ ” ’ [Citation.] . . . [A]n aider and abettor of a specific
intent crime shares the perpetrator’s specific intent when he or she knows of the
perpetrator’s criminal purpose and aids, promotes, encourages, or instigates the
perpetrator with the intent of encouraging or facilitating the commission of the crime.”
(People v. Houston (2012) 54 Cal. 4th 1186, 1224.)
       A finding of accomplice liability is similarly lacking in evidentiary support
because there is no substantial evidence the minor knew his companions intended to use
violence to restrain the victim and intended to aid them in doing so. As noted above,
only some of the young men participated in the acts that would support a finding of
felony false imprisonment. There was no evidence in the record to suggest the
nonparticipating young men were aware the others intended to take those actions.
Because the victim did not understand English, we have no information about the young
men’s communications with each other or their attempted communications with the
victim, which might otherwise have shed light on their intentions. The fact two of the
young men hung back after the victim got to his feet suggests, to the contrary, there was
no shared intent to do more than harass the victim. This is consistent with the testimony
of the police officers who twice saw the young men run at individuals in a threatening
manner, only to break off without engaging their would-be victims. While there was
evidence of the theft of a cell phone, no details were provided of the manner in which the
theft occurred. As a result, no inference can be drawn about the collective nature of the
crime. Because there is no evidence of a shared knowledge or intent to commit felony
false imprisonment against the victim, we cannot find the minor to be responsible for the
crime as an accomplice.
       The minor requests that we set aside the juvenile court’s jurisdictional findings
and reverse the dispositional order. As noted above, however, the evidence supported a
finding the minor committed misdemeanor false imprisonment. Under these


                                              5
circumstances, the appropriate relief is to modify the judgment to reflect the commission
of the lesser included offense of misdemeanor false imprisonment. (People v. Matian
(1995) 35 Cal. App. 4th 480, 487.)
                                   III. DISPOSITION
      The juvenile court’s finding that the minor committed felony false imprisonment
is reversed. The matter is remanded to the juvenile court for entry of an amended
dispositional order finding the minor to have committed misdemeanor false
imprisonment.




                                                _________________________
                                                Margulies, Acting P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




                                            6